NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3856-17T2

PAONESSA COLON & RECTAL
SURGERY, PC,

           Plaintiff-Respondent,

v.

CERNERO CHILDREN'S TRUST and
JMC MANAGEMENT GROUP, LLC,

           Defendants/Third-Party
           Plaintiffs-Appellants,

v.

NINA PAONESSA, Individually and
as Guarantor of Paonessa Colon &
Rectal Surgery, PC,

     Third-Party Defendant-
     Respondent.
___________________________________

                    Submitted June 5, 2019 – Decided June 14, 2019

                    Before Judges Alvarez and Nugent.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-0825-15.
             James F. Weber, attorney for appellants.

             McOmber & McOmber, PC, attorneys for respondents
             (R. Armen McOmber, of counsel and on the brief).

PER CURIAM

      This appeal stems from a commercial lease. The lease provided that if a party

had to retain an attorney to enforce any lease provision, the other party would be

liable for reasonable costs and attorney's fees. Due to the landlord's anticipatory

breach of the lease, plaintiff, Paonessa Colon & Rectal Surgery, PC, the tenant,

retained an attorney who successfully filed a declaratory judgment action and

obtained a summary judgment order enforcing the lease as written. The summary

judgement is not challenged on this appeal. In separate orders, the court awarded

plaintiff counsel fees and costs and denied defendants' motion for reconsideration.

      Defendants, Cernero Children's Trust (Cernero), the landlord, and JMC

Management Group, LLC (JMC), appeal from an order that denied reconsideration

of the order awarding plaintiff attorney's fees. They argue that the lease term that

provides for fees requires an actual breach or violation of the lease. We disagree.

      The lease provision at issue, paragraph thirty-five, states in relevant part:

             In the event that Landlord must retain an attorney to
             collect rent, enforce any provision of this Lease,
             successfully defend any action brought by or on behalf of
             Tenant, or regain possession of the premises, Tenant shall
             be liable to Landlord for all reasonable costs and attorney

                                                                               A-3856-17T2
                                          2
             fees associated therewith and actually incurred. In the
             event that Tenant must retain an attorney to enforce any
             provision of this Lease or successfully defend any action
             brought by or on behalf of Landlord, Landlord shall be
             liable for all reasonable attorney fees associated therewith
             and actually incurred.

             (Emphasis added).

      In his written statement of reasons for awarding plaintiff attorney's fees, Judge

Dennis R. O'Brien rejected defendants' argument based on the unambiguous

language of the "fully integrated lease." Judge O'Brien would "not read language

into the terms of the lease." Rather, the judge enforced the lease as written.

      We affirm, substantially for the reasons expressed by Judge O'Brien.

Defendants' arguments are without sufficient merit to warrant further discussion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                                 A-3856-17T2
                                          3